                  Case 20-11570-LSS            Doc 160        Filed 07/13/20        Page 1 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                §
    In re:                                                      §      Chapter 11
                                                                §
    PYXUS INTERNATIONAL, INC., et al.,1                         §      Case No. 20-11570 (LSS)
                                                                §
                                      Debtors.                  §      (Jointly Administered)
                                                                §

                                         AFFIDAVIT OF SERVICE

       I, Matthew Gonzalez, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On July 2, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A:

            Debtors’ Motion for Entry of an Order (I) Authorizing Employment and Payment of
             Professionals Utilized in the Ordinary Course of Business, and (II) Waiving Certain
             Information Requirements of Local Rule 2016-2 [Docket No. 127]

            Supplemental Declaration of Chip Cummins in Support of Debtors' Application for an
             Order Authorizing the Employment and Retention of RPA Asset Management Services as
             Financial Advisors to the Debtors, Effective as of the Petition Date [Docket No. 128]

        On July 2, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Notice Party attached
hereto as Exhibit B:

            Debtors Motion for Entry of an Order (I) Authorizing Employment and Payment of
             Professionals Utilized in the Ordinary Course of Business, and (II) Waiving Certain
             Information Requirements of Local Rule 2016-2 [Docket No. 127]




1
      The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
      identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance
      One North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603).
      The Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
             Case 20-11570-LSS      Doc 160      Filed 07/13/20     Page 2 of 15




Dated: July 8, 2020

                                                                  /s/ Matthew Gonzalez
                                                                  Matthew Gonzalez

State of New York
County of New York


Subscribed and sworn to (or affirmed) before me on July 8, 2020, by Matthew Gonzalez, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                             2                                     SRF 43475
Case 20-11570-LSS   Doc 160   Filed 07/13/20   Page 3 of 15




                       Exhibit A
                                                                      Case 20-11570-LSS      Doc 160     Filed 07/13/20   Page 4 of 15


                                                                                                  Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below


                 DESCRIPTION                                        NAME                                 ADDRESS                                     EMAIL            METHOD OF SERVICE
                                                                                        1310 G ST., NW
ALCOHOL AND TOBACCO TAX AND TRADE      ALCOHOL AND TOBACCO TAX AND                      BOX 12
BUREAU                                 TRADE BUREAU                                     WASHINGTON DC 20005                                                          First Class Mail
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL
GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN                                                  ATTN: BENJAMIN MINTZ, HENRY G. MORRIELLO Benjamin.Mintz@arnoldporter.com
NEW YORK BRANCH AND AUTOBAHN FUNDING                                                    250 WEST 55TH STREET
COMPANY LLC                            ARNOLD & PORTER                                  NEW YORK NY 10019-9710                   Harold.Morriello@arnoldporter.com   First Class Mail and Email
                                                                                        ATTN: KANDY WILLIAMS
                                                                                        10161 CENTURION PARKWAY NORTH, 2ND
                                                      BANK OF NEW YORK MELLON TRUST     FLOOR
FIRST LIEN NOTES - TRUSTEE                            COMPANY, N.A.                     JACKSONVILLE FL 32256                    kandy.williams@bnymellon.com        First Class Mail and Email
COUNSEL TO THE AD HOC COMMITTEE OF
CERTAIN RETIREE EXECUTIVES AND SURVIVING                                                ATTN: GREGORY W. WERKHEISER, NOELLE B.
SPOUSES THEREOF OF PYXUS INTERNATIONAL,                                                 TORRICE                                   gwerkheiser@beneschlaw.com
INC., AND CERTAIN AFFILIATED AND                      BENESCH, FRIEDLANDER, COPLAN &    1313 N. MARKET STREET, SUITE 1201
PREDECESSOR ENTITIES                                  ARONOFF LLP                       WILMINGTON DE 19801                       ntorrice@beneschlaw.com            First Class Mail and Email
                                                                                        AMBER WALSH
                                                                                        SUITE 300 1255 CRESCENT GREEN
TOP 30 LARGEST UNSECURED CREDITORS                    BLUEALLY TECHNOLOGY SOLUTIONS LLC CARY NC 27518                             awalsh@blueally.com                First Class Mail and Email
                                                                                        ATTN: LIZ GREENE
                                                                                        1405 HIGHWAY 136 WEST
TOP 30 LARGEST UNSECURED CREDITORS                    BRENNTAG MID-SOUTH INC.           HENDERSON KY 42420                        lgreene@brenntag.com               First Class Mail and Email
                                                                                        ATTN: KATE BUTKINS
                                                                                        235 PINE STREET, SUITE 2300
TOP 30 LARGEST UNSECURED CREDITORS                    CARDNO CHEMRISK LLC               SAN FRANCISCO CA 94104                    Kate.butkins@cardno.com            First Class Mail and Email
                                                                                        ATTN: BRAD WELCH
                                                                                        112 FRANKLIN PARK DRIVE
TOP 30 LARGEST UNSECURED CREDITORS                    CAROLINA COASTAL SUPPLY LLC       YOUNGSVILLE NC 27596                                                         First Class Mail
                                                                                        ATTN: CHEBROLU NARENDRANATH
                                                                                        4TH LINE RAJENDRA NAGAR
TOP 30 LARGEST UNSECURED CREDITORS                    CHEBROLU NARENDRANATH             GUNTUR 522006 INDIA                       narendra@deltaintech.com           First Class Mail and Email
                                                                                        ATTN: ROBERT E NIES
ATTORNEYS FOR INTERNATIONAL FIDELITY                                                    ONE BOLAND DRIVE
INSURANCE COMPANY                                     CHIESA SHAHINIAN & GIANTOMASI PC WEST ORANGE NJ 07052                       rnies@csglaw.com                   First Class Mail and Email
                                                                                        ATTN: WEI YI
                                                                                        350 SOUTH FUYUAN ROAD
TOP 30 LARGEST UNSECURED CREDITORS                    CHINA TOBACCO GUIZHOU             GUIYANG CHINA                             wyconni@126.com                    First Class Mail and Email




      In re Pyxus International, Inc., et al. (LSS)
      Case No. 20-11570                                                                          Page 1 of 10
                                                                      Case 20-11570-LSS       Doc 160     Filed 07/13/20   Page 5 of 15


                                                                                                   Exhibit A
                                                                                            Core/2002 Service List
                                                                                           Served as set forth below


                 DESCRIPTION                                        NAME                                  ADDRESS                                       EMAIL     METHOD OF SERVICE
                                                                                         MR. DAI CHAO
                                                      CHINA TOBACCO HUNAN IMPORT AND     17 18F PRIDE TOWER 1 HUAISHU JIE S
TOP 30 LARGEST UNSECURED CREDITORS                    EXPORT                             CHANGSHA 410 007 China                   daic0495@163.com                First Class Mail and Email
                                                                                         ATTN: JIANG NAN
                                                                                         19F GREENFIELD TOWER CONCORDIA,
TOP 30 LARGEST UNSECURED CREDITORS                    CHINA TOBACCO INTERNATIONAL (HK)   HONG KONG CHINA                          jiangn@ctihk.com.hk             First Class Mail and Email
                                                                                         ATTN: HE JIE
                                                                                         35 YUANTONG STREET
TOP 30 LARGEST UNSECURED CREDITORS                    CHINA TOBACCO YUNNAN               KUNMING CHINA                            hej@ctyiec.cn                   First Class Mail and Email
                                                                                         ATTN: STEVE LENDARD
                                                      CORTLAND CAPITAL MARKET SERVICES   225 W. WASHINGTON ST. 9TH FLOOR
CORTLAND CAPITAL MARKET SERVICES LLC                  LLC                                CHICAGO IL 60606                         legal@cortlandglobal.com        First Class Mail and Email
                                                                                         ATTN: BANKRUPTCY DEPARTMENT
                                                                                         CARVEL STATE OFFICE BUILDING
                                                                                         820 N. FRENCH STREET, 6TH FLOOR          attorney.general@state.de.us
DELAWARE STATE ATTORNEY GENERAL                       DELAWARE ATTORNEY GENERAL          WILMINGTON DE 19801                      attorney.general@delaware.gov   First Class Mail and Email
                                                                                         ATTN: CHRISTINA ROJAS, BANKRUPTCY
                                                                                         ADMINISTRATOR
                                                                                         820 N. FRENCH STREET, 8TH FLOOR
DELAWARE DIVISION OF REVENUE                          DELAWARE DIVISION OF REVENUE       WILMINGTON DE 19801                      FASNotify@state.de.us           First Class Mail and Email
                                                                                         ATTN: OFFICER, MANAGING AGENT, OR
                                                                                         GENERAL AGENT
                                                                                         820 SILVER LAKE BOULVEARD, SUITE 100
DELAWARE STATE TREASURY                               DELAWARE STATE TREASURY            DOVER DE 19904                           statetreasurer@state.de.us      First Class Mail and Email
                                                                                         ATTN: CHEBROLU NARENDRANATH
                                                                                         4TH LINE RAJENDRA NAGAR
                                                                                         DELTA TECHNOLOGY SERVICES
TOP 30 LARGEST UNSECURED CREDITORS                    DELTA TECHNOLOGY SERVICES          GUNTUR 522006 INDIA                      narendra@deltaintech.com        First Class Mail and Email
                                                                                         ATTN: YUMI OKABE AND FRANK FAZIO
                                                                                         60 WALL STREET, 2ND FLOOR                yumi.okabe@db.com
ABL AGENT                                             DEUTSCHE BANK SECURITIES           NEW YORK NY 10005                        frank.fazio@db.com              First Class Mail and Email
                                                                                         NICHOLA BELL
                                                                                         5022 GATEAWAY PARKWAY
ABL AGENT                                             DEUTSCHE BANK SECURITIES           JACKSONVILLE FL 32256                    nichola.bell@db.com             First Class Mail and Email
                                                      ELECTRIC SUPPLY & EQUIPMENT        1000 CLASSIC ROAD
TOP 30 LARGEST UNSECURED CREDITORS                    COMPANY                            APEX NC 27539                            ar@ese-co.com                   First Class Mail and Email




      In re Pyxus International, Inc., et al. (LSS)
      Case No. 20-11570                                                                           Page 2 of 10
                                                                      Case 20-11570-LSS    Doc 160     Filed 07/13/20   Page 6 of 15


                                                                                                Exhibit A
                                                                                         Core/2002 Service List
                                                                                        Served as set forth below


                 DESCRIPTION                                       NAME                                ADDRESS                                    EMAIL                METHOD OF SERVICE
COUNSEL TO THE AD HOC COMMITTEE OF
CERTAIN RETIREE EXECUTIVES AND SURVIVING
SPOUSES THEREOF OF PYXUS INTERNATIONAL,                                               ATTN: PAMELA W. MCAFEE
INC., AND CERTAIN AFFILIATED AND                                                      4131 PARKLAKE AVENUE, SUITE 400
PREDECESSOR ENTITIES                                  ELLIS & WINTERS LLP             RALEIGH NC 27612                         pam.mcafee@elliswinters.com            First Class Mail and Email
                                                                                      ATTN: THOMAS A. PITTA
                                                                                      120 BROADWAY
                                                                                      32ND FLOOR
1L TRUSTEE                                            EMMET, MARVIN & MARTIN LLP      NEW YORK NY 10271                        tpitta@emmetmarvin.com                 First Class Mail and Email
                                                                                      600 PENNSYLVANIA AVENUE, NW
FEDERAL TRADE COMMISSION                              FEDERAL TRADE COMMISSION        WASHINGTON DC 20580                                                             First Class Mail
                                                                                      10903 NEW HAMPSHIRE AVE
FOOD AND DRUG ADMINISTRATION                          FOOD AND DRUG ADMINISTRATION    SILVER SPRING MD 20993-0002              TobaccoIndustryQuestions@fda.hhs.gov   First Class Mail and Email
                                                                                      ATTN: JASON KWOK
                                                                                      UNIT 12-13, 20/F., NORTH TOWER
TOP 30 LARGEST UNSECURED CREDITORS                    HANCHEN TOBACCO (HONG KONG) LTD KOWLOON CHINA                            jason@hanchentobacco.com               First Class Mail and Email
                                                                                      FERNANDO NERO
                                                                                      2800 CHARLES CITY RD
TOP 30 LARGEST UNSECURED CREDITORS                    HAUNI RICHMOND INC              RICHMOND VA 23231                        fernando.nero@hauni.com                First Class Mail and Email
                                                                                      ATTN: DANIEL K HOGAN & GARVAN F
                                                                                      MCDANIEL
                                                                                      1311 DELAWARE AVE
COUNSEL TO GREGORY POOLE EQUIPMENT                                                    SUITE 1                                  dkhogan@dkhogan.com
COMPANY                                               HOGAN & MCDANIEL                WILMINGTON DE 19801                      gfmcdaniel@dkhogan.com                 First Class Mail and Email
                                                                                      CENTRALIZED INSOLVENCY OPERATION
                                                                                      2970 MARKET STREET
                                                                                      MAIL STOP 5-Q30.133
IRS INSOLVENCY SECTION                                INTERNAL REVENUE SERVICE        PHILADELPHIA PA 19104-5016                                                      First Class Mail
                                                                                      CENTRALIZED INSOLVENCY OPERATION
                                                                                      P.O. BOX 7346
IRS INSOLVENCY SECTION                                INTERNAL REVENUE SERVICE        PHILADELPHIA PA 19101-7346                                                      First Class Mail
                                                                                      ATTN: JOHN FOTHERINGHAM
                                                                                      RUE KAZEM RADJAVI 8
TOP 30 LARGEST UNSECURED CREDITORS                    JT INTERNATIONAL SA             GENEVA 1202 SWITZERLAND                  john.fotheringham@jti.com              First Class Mail and Email
                                                                                      ATTN: WING CHUNG
                                                                                      5/26 - 29 SALDAENG
TOP 30 LARGEST UNSECURED CREDITORS                    JV ADAMS THAI ROYALITIES        BANGKOK 10500 THAILAND                   wfc@adamsint.com                       First Class Mail and Email




      In re Pyxus International, Inc., et al. (LSS)
      Case No. 20-11570                                                                        Page 3 of 10
                                                                         Case 20-11570-LSS    Doc 160     Filed 07/13/20   Page 7 of 15


                                                                                                   Exhibit A
                                                                                            Core/2002 Service List
                                                                                           Served as set forth below


                  DESCRIPTION                                       NAME                                  ADDRESS                                         EMAIL         METHOD OF SERVICE
                                                                                         ATTN: KERMIT WHITE
                                                                                         4206 WILLIAMSON ROAD,
TOP 30 LARGEST UNSECURED CREDITORS                     KAMAN INDUSTRIAL TECHNOLOGIES     WILSON NC 27893                             Kermit.White@kaman.com             First Class Mail and Email
COUNSEL TO FOR WILMINGTON TRUST,
NATIONAL ASSOCIATION IN ITS CAPACITY AS                                                  ATTN: TODD C. MEYERS, ESQ.
INDENTURE TRUSTEE FOR THE 9.875% SENIOR                KILPATRICK TOWNSEND & STOCKTON    1100 PEACHTREE STREET NE, SUITE 2800
SECURED SECOND LIEN NOTES DUE 2021                     LLP                               ATLANTA GA 30309-4528                       TMEYERS@KILPATRICKTOWNSEND.COM     First Class Mail and Email
COUNSEL TO FOR WILMINGTON TRUST,                                                         ATTN: TODD C. MEYERS, GIANFRANCO FINIZIO,
NATIONAL ASSOCIATION IN ITS CAPACITY AS                                                  KELLY E. MOYNIHAN                           TMEYERS@KILPATRICKTOWNSEND.COM
INDENTURE TRUSTEE FOR THE 9.875% SENIOR                KILPATRICK TOWNSEND & STOCKTON    1114 AVENUE OF THE AMERICAS                 GFINIZIO@KILPATRICKTOWNSEND.COM
SECURED SECOND LIEN NOTES DUE 2021                     LLP                               NEW YORK NY 10036                           KMOYNIHAN@KILPATRICKTOWNSEND.COM   First Class Mail and Email
                                                                                         ATTN: MR. KWEON
                                                                                         71 BEOTKKOT-GIL
                                                                                         DAEDEOK-GU
TOP 30 LARGEST UNSECURED CREDITORS                     KT&G CORPORATION                  DAEJEON 306-712 SOUTH KOREA                 youngktg@ktng.com                  First Class Mail and Email
                                                                                         ATTN: MITCHELL NIDES
                                                                                         847 NORTH HOLLYWOOD WAY, SUITE 103
TOP 30 LARGEST UNSECURED CREDITORS                     LA CLINICAL TRIALS LLC            BURBANK CA 91505                            mnides@laclinicaltrials.com        First Class Mail and Email
                                                       LOCAL NO. 270-T BAKERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY,                 CONFECTIONERY, TOBACCO WORKERS
TOBACCO WORKERS AND GRAIN MILLERS                      AND GRAIN MILLERS INTERNAITONAL   2400 STANTONSBURG ROAD
INTERNAITONAL UNION (AFL-CIO-CLC)                      UNION (AFL-CIO-CLC)               WILSON NC 27893                             fulk12@live.com                    First Class Mail and Email
                                                       LOCAL NO. 270-T BAKERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY,                 CONFECTIONERY, TOBACCO WORKERS
TOBACCO WORKERS AND GRAIN MILLERS                      AND GRAIN MILLERS INTERNAITONAL   2400 STANTONSBURG ROAD
INTERNAITONAL UNION (AFL-CIO-CLC)                      UNION (AFL-CIO-CLC)               WILSON NC 27893                             ttaylor@aointl.com                 First Class Mail and Email
                                                       LOCAL NO. 270-T BAKERY,           ATTN: RANDY W. FULK, BCTGM
LOCAL NO. 270-T BAKERY, CONFECTIONERY,                 CONFECTIONERY, TOBACCO WORKERS    INTERNATIONAL REPRESENTATIVE
TOBACCO WORKERS AND GRAIN MILLERS                      AND GRAIN MILLERS INTERNAITONAL   2400 STANTONSBURG ROAD
INTERNAITONAL UNION (AFL-CIO-CLC)                      UNION (AFL-CIO-CLC)               WILSON NC 27893                             fulk12@live.com                    First Class Mail and Email
                                                       LOCAL NO. 270-T BAKERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY,                 CONFECTIONERY, TOBACCO WORKERS    ATTN: TRACY TAYLOR, UNION PRESIDENT
TOBACCO WORKERS AND GRAIN MILLERS                      AND GRAIN MILLERS INTERNAITONAL   2400 STANTONSBURG ROAD
INTERNAITONAL UNION (AFL-CIO-CLC)                      UNION (AFL-CIO-CLC)               WILSON NC 27893                             ttaylor@aointl.com                 First Class Mail and Email
                                                                                         Attn: Joaquin M. C de Baca, Youmi Kim
Counsel to Eastern and Southern African Trade                                            1221 Avenue of the Americas                 jcdebaca@mayerbrown.com
and Development Bank                                   MAYER BROWN LLP                   New York NY 10020                           ykim@mayerbrown.com                First Class Mail and Email




       In re Pyxus International, Inc., et al. (LSS)
       Case No. 20-11570                                                                          Page 4 of 10
                                                                         Case 20-11570-LSS   Doc 160    Filed 07/13/20   Page 8 of 15


                                                                                                 Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below


                  DESCRIPTION                                         NAME                              ADDRESS                                         EMAIL        METHOD OF SERVICE
                                                                                       ATTN: GARY BRESSLER
                                                                                       300 DELAWARE AVE
COUNSEL TO WESTCHESTER FIRE INSURANCE                  MCELROY DEUTSCH MULVANEY &      SUITE 770
COMPANY AND ITS AFFILIATED SURETIES                    CARPENTER LLP                   WILMINGTON DE 19801                           gbressler@mdmc-law.com         First Class Mail and Email
                                                                                       ATTN: MICHAEL MORANO
                                                                                       1300 MOUNT KEMBLE AVE
COUNSEL TO WESTCHESTER FIRE INSURANCE                  MCELROY DEUTSCH MULVANEY &      PO BOX 2075
COMPANY AND ITS AFFILIATED SURETIES                    CARPENTER LLP                   MORRISTOWN NJ 07962-2075                      mmorano@mdmc-law.com           First Class Mail and Email
                                                                                       ATTN: RUDY MITCHELL
                                                       MONTROSE ENVIRONMENTAL GROUP    1 PARK PLAZA SUITE 1000
TOP 30 LARGEST UNSECURED CREDITORS                     INC                             IRVINE CA 92614                               rudy.mitchell@enthalpy.com     First Class Mail and Email
COUNSEL FOR WILMINGTON TRUST, NATIONAL
ASSOCIATION IN ITS CAPACITY AS INDENTURE                                       ATTN: ERIC J. MONZO, BRYA M. KEILSON
TRUSTEE FOR THE 9.875% SENIOR SECURED                                          500 DELAWARE AVENUE, SUITE 1500                       emonzo@morrisjames.com
SECOND LIEN NOTES DUE 2021                 MORRIS JAMES LLP                    WILMINGTON DE 19801                                   bkeilson@morrisjames.com       First Class Mail and Email
                                                                               ATTN: DEREK C. ABBOTT, PAIGE N. TOPPER
                                                                               1201 NORTH MARKET STREET
COUNSEL TO AD HOC CROSSHOLDER GROUP,       MORRIS, NICHOLS, ARSHT & TUNNELL 16TH FLOOR                                               dabbott@mnat.com
AND MORRIS, NICHOLS, ARSHT & TUNNELL LLP LLP                                   WILMINGTON DE 19899-1347                              ptopper@mnat.com               First Class Mail and Email
                                                                               ATTN: DAVID BUCHBINDER
                                                                               844 KING ST
                                                                               STE 2207, LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE OFFICE OF THE UNITED STATES TRUSTEE WILMINGTON DE 19801                                   David.L.Buchbinder@usdoj.gov   First Class Mail and Email

                                                                                       ATTN: JAMES E. O'NEILL, BRADFORD J. SANDLER
                                                                                       919 NORTH MARKET STREET, 17TH FLOOR           joneill@pszjlaw.com
PACHULSKI STANG ZIEHL & JONES, AD HOC                                                  P.O. BOX 8705                                 bsandler@pszjlaw.com
GROUP OF FIRST LIEN NOTEHOLDERS                        PACHULSKI STANG ZIEHL & JONES   WILMINGTON DE 19801                           joneill@pszjlaw.com            First Class Mail and Email
                                                                                       P O BOX 105758
PENSION BENEFIT GUARANTY                               PENSION BENEFIT GUARANTY        ATLANTA GA 30348-5758                                                        First Class Mail
                                                                                       ATTN: EMILY MANBECK
                                                                                       OFFICE OF THE GENERAL COUNSEL                 manbeck.emily@pbgc.gov
                                                       PENSION BENEFIT GUARANTY        1200 K ST NW
PENSION BENEFIT GUARANTY CORPORATION                   CORPORATION                     WASHINGTON DC 20005-4026                      efile@pbgc.gov                 First Class Mail and Email
                                                                                       ATTN: LINWOOD SYKES
                                                                                       6601 W BROAD STREET
TOP 30 LARGEST UNSECURED CREDITORS                     PHILIP MORRIS USA INC.          RICHMOND VA 23230                             Linwood.L.Sykes@altria.com     First Class Mail and Email




       In re Pyxus International, Inc., et al. (LSS)
       Case No. 20-11570                                                                        Page 5 of 10
                                                                          Case 20-11570-LSS    Doc 160      Filed 07/13/20    Page 9 of 15


                                                                                                    Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below


                 DESCRIPTION                                          NAME                                  ADDRESS                                        EMAIL     METHOD OF SERVICE
                                                                                          ALI ADINARO
                                                                                          6277 HELSLEY ROAD
TOP 30 LARGEST UNSECURED CREDITORS                    POLYCHEM CORPORATION                MENTOR OH 44060                                                           First Class Mail
                                                                                          ALBY EDWARDS
                                                      PREMIUM TOBACCO INTERNATIONAL       PLOT NO W1 JUMEIRAH LAKE TOWERS
TOP 30 LARGEST UNSECURED CREDITORS                    DMCC                                DUBAI UAE                                  alby.edwards@UTS.co.ug         First Class Mail and Email
                                                                                          ATTN: TREY MEADOWS
                                                                                          25686 NETWORK PLACE
TOP 30 LARGEST UNSECURED CREDITORS                    QLIKTECH INC.                       CHICAGO IL 60673-1256                      trey.meadows@qlik.com          First Class Mail and Email
                                                                                          ATTN: RUSSELL C. SILBERGLIED, TRAVIS J.
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL                                                    CUOMO
GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN                                                    ONE RODNEY SQUARE                          silberglied@rlf.com
NEW YORK BRANCH AND AUTOBAHN FUNDING                                                      920 NORTH KING STREET
COMPANY LLC                            RICHARDS LAYTON & FINGER                           WILMINGTON DE 19801                        cuomo@rlf.com                  First Class Mail and Email
                                                                                          ATTN: ETHAN MINTZ, KIERAN KEAVENEY,
                                                                                          JEFFREY SCHWENDEMAN                        emintz@rpaadvisors.com
                                                                                          45 EISENHOWER DRIVE                        kkeaveney@rpaadvisors.com
FINANCIAL ADVISOR                                     RPA ADVISORS, LLC                   PARAMUS NJ 07652                           jschwendeman@rpaadvisors.com   Email
                                                                                          ATTN: ANDREW CALAMARI, REGIONAL
                                                                                          DIRECTOR
                                                                                          NEW YORK REGIONAL OFFICE
                                                      SECURITIES AND EXCHANGE             200 VESEY STREET, SUITE 400
SECURITIES AND EXCHANGE COMMISSION                    COMMISSION                          NEW YORK NY 10281-1022                                                    First Class Mail
                                                                                          SECRETARY OF THE TREASURY
                                                      SECURITIES AND EXCHANGE             100 F STREET, NE
SECURITIES AND EXCHANGE COMMISSION                    COMMISSION - HEADQUARTERS           WASHINGTON DC 20549                        secbankruptcy@sec.gov          First Class Mail and Email
                                                                                          ATTN: HASAN ALDABAGH
                                                                                          SABA ZREQ STREET
                                                                                          EL-MAHMOUD BUILDING, 2ND FLOOR
TOP 30 LARGEST UNSECURED CREDITORS                    SEFCO FINANCE INC. SAL (OFFSHORE)   TRIPOLI LEBANON                                                           First Class Mail
                                                                                          ATTN: SHAO YI
                                                                                          9-10F., SCT CENTER
TOP 30 LARGEST UNSECURED CREDITORS                    SHENZHEN TOBACCO IMP/EXP CO LTD     SHENZHEN 51801 CHINA                     110726887@gg.com                 First Class Mail and Email
                                                                                                                                   squsba@stblaw.com
                                                                                          ATTN: SANDEEP QUSBA; MICHAEL H. TORKIN; michael.torkin@stblaw.com
                                                                                          KATHRINE A. MCLENDON; NICHOLAS E. BAKER; kmclendon@stblaw.com
                                                                                          DANIEL L. BILLER; JAMIE J. FELL          nbaker@stblaw.com
PROPOSED CO-COUNSEL TO DEBTORS AND                                                        425 LEXINGTON AVENUE                     daniel.biller@stblaw.com
DEBTORS-IN-POSSESSION                                 SIMPSON THACHER & BARTLETT LLP      NEW YORK NY 10017                        jamie.fell@stblaw.com            Email


      In re Pyxus International, Inc., et al. (LSS)
      Case No. 20-11570                                                                             Page 6 of 10
                                                                      Case 20-11570-LSS        Doc 160      Filed 07/13/20   Page 10 of 15


                                                                                                     Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below


                 DESCRIPTION                                        NAME                                    ADDRESS                                      EMAIL    METHOD OF SERVICE
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           2005 N CENTRAL AVE
STATE OF ARIZONA ATTORNEY GENERAL                     STATE OF ARIZONA ATTORNEY GENERAL    PHOENIX AZ 85004-2926                     aginfo@azag.gov             First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF ARKANSAS ATTORNEY           323 CENTER ST.
STATE OF ARKANSAS ATTORNEY GENERAL                    GENERAL                              LITTLE ROCK AR 72201-2610                                             First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF CALIFORNIA ATTORNEY         P.O. BOX 944255
STATE OF CALIFORNIA ATTORNEY GENERAL                  GENERAL                              SACRAMENTO CA 94244-2550                  bankruptcy@coag.gov         First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF COLORADO ATTORNEY           RALPH L. CARR COLORADO JUDICIAL CENTER
STATE OF COLORADO ATTORNEY GENERAL                    GENERAL                              DENVER CO 80203                                                       First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF CONNECTICUT ATTORNEY        55 ELM ST.
STATE OF CONNECTICUT ATTORNEY GENERAL                 GENERAL                              HARTFORD CT 06106                         attorney.general@ct.gov     First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           THE CAPITOL, PL 01
STATE OF FLORIDA ATTORNEY GENERAL                     STATE OF FLORIDA ATTORNEY GENERAL    TALLAHASSEE FL 32399-1050                                             First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           40 CAPITAL SQUARE, SW
STATE OF GEORGIA ATTORNEY GENERAL                     STATE OF GEORGIA ATTORNEY GENERAL    ATLANTA GA 30334-1300                                                 First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           100 WEST RANDOLPH STREET
STATE OF ILLINOIS ATTORNEY GENERAL                    STATE OF ILLINOIS ATTORNEY GENERAL   CHICAGO IL 60601                          webmaster@atg.state.il.us   First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF KENTUCKY ATTORNEY           700 CAPITOL AVENUE, SUITE 118
STATE OF KENTUCKY ATTORNEY GENERAL                    GENERAL                              FRANKFORT KY 40601                                                    First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                        STATE OF MASSACHUSETTS ATTORNEY                    ONE ASHBURTON PLACE
STATE OF MASSACHUSETTS ATTORNEY GENERAL GENERAL                                            BOSTON MA 02108-1698                      ago@state.ma.us             First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                      STATE OF MICHIGAN ATTORNEY           P.O. BOX 30212
STATE OF MICHIGAN ATTORNEY GENERAL                    GENERAL                              LANSING MI 48909-0212                     miag@michigan.gov           First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF MINNESOTA ATTORNEY          1400 BREMER TOWER
STATE OF MINNESOTA ATTORNEY GENERAL                   GENERAL                              ST. PAUL MN 55101-2131                                                First Class Mail




      In re Pyxus International, Inc., et al. (LSS)
      Case No. 20-11570                                                                             Page 7 of 10
                                                                      Case 20-11570-LSS        Doc 160      Filed 07/13/20   Page 11 of 15


                                                                                                     Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below


                 DESCRIPTION                                        NAME                                    ADDRESS                                      EMAIL             METHOD OF SERVICE
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF NEBRASKA ATTORNEY           2115 STATE CAPITOL
STATE OF NEBRASKA ATTORNEY GENERAL                    GENERAL                              LINCOLN NE 68509-8920                     ago.info.help@nebraska.gov           First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           100 NORTH CARSON STREET
STATE OF NEVADA ATTORNEY GENERAL                      STATE OF NEVADA ATTORNEY GENERAL     CARSON CITY NV 89701                      AgInfo@ag.nv.gov                     First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           RJ HUGHES JUSTICE COMPLEX
                                                      STATE OF NEW JERSEY ATTORNEY         P.O. BOX 080
STATE OF NEW JERSEY ATTORNEY GENERAL                  GENERAL                              TRENTON NJ 08625-0080                     askconsumeraffairs@lps.state.nj.us   First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF NEW YORK ATTORNEY           THE CAPITOL
STATE OF NEW YORK ATTORNEY GENERAL                    GENERAL                              ALBANY NY 12224-0341                                                           First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                         STATE OF NORTH CAROLINA ATTORNEY                  9001 MAIL SERVICE CENTER
STATE OF NORTH CAROLINA ATTORNEY GENERAL GENERAL                                           RALEIGH NC 27699-9001                                                          First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF OKLAHOMA ATTORNEY           313 NE 21ST STREET
STATE OF OKLAHOMA ATTORNEY GENERAL                    GENERAL                              OKLAHOMA CITY OK 73105                                                         First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF PENNSYLVANIA ATTORNEY       STRAWBERRY SQUARE
STATE OF PENNSYLVANIA ATTORNEY GENERAL                GENERAL                              HARRISBURG PA 17120                                                            First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                         STATE OF SOUTH CAROLINA ATTORNEY                  P.O. BOX 11549
STATE OF SOUTH CAROLINA ATTORNEY GENERAL GENERAL                                           COLUMBIA SC 29211-1549                                                         First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF TENNESSEE ATTORNEY          P.O. BOX 20207
STATE OF TENNESSEE ATTORNEY GENERAL                   GENERAL                              NASHVILLE TN 37202-0207                   consumer.affairs@tn.gov              First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           CAPITOL STATION
STATE OF TEXAS ATTORNEY GENERAL                       STATE OF TEXAS ATTORNEY GENERAL      AUSTIN TX 78711-2548                      public.information@oag.state.tx.us   First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           900 EAST MAIN STREET
STATE OF VIRGINIA ATTORNEY GENERAL                    STATE OF VIRGINIA ATTORNEY GENERAL   RICHMOND VA 23219                                                              First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                      STATE OF WASHINGTON ATTORNEY         1125 WASHINGTON ST. SE
STATE OF WASHINGTON ATTORNEY GENERAL                  GENERAL                              OLYMPIA WA 98504-0100                                                          First Class Mail




      In re Pyxus International, Inc., et al. (LSS)
      Case No. 20-11570                                                                             Page 8 of 10
                                                                         Case 20-11570-LSS     Doc 160      Filed 07/13/20   Page 12 of 15


                                                                                                     Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below


                 DESCRIPTION                                        NAME                                    ADDRESS                                     EMAIL                 METHOD OF SERVICE
                                                                            ATTN: KRISTOPHER HANSEN, JONATHAN                        khansen@stroock.com
                                                                            CANFIELD, MATTHEW G. GAROFALO, JOANNE                    khansen@stroock.com
                                                                            LAU                                                      jcanfield@stroock.com
STROOCK & STROOCK & LAVAN LLP, AD HOC                                       180 MAIDEN LANE                                          mgarofalo@stroock.com
GROUP OF FIRST LEIN NOTEHOLDERS            STROOCK & STROOCK & LAVAN LLP    NEW YORK NY 10038                                        jlau@stroock.com                         First Class Mail and Email
                                                                            ATTN: MARK HOVDE
                                                                            2 RIGHTER PARKWAY
                                                                            SUITE 205
TOP 30 LARGEST UNSECURED CREDITORS         SYNCHROGENIX INFORMATION         WILMINGTON DE 19803                                      Mark.hovde@certara.com                   First Class Mail and Email
                                                                            DIVISION OF CORPORATIONS, FRANCHISE
                                                                            TAXES
                                                                            P.O. BOX 898
THE DELAWARE DEPARTMENT OF STATE           THE DELAWARE DEPARTMENT OF STATE DOVER DE 19903                                           dosdoc_Ftax@state.de.us                  First Class Mail and Email
                                                                            ATTN: AYSE ADAMS
                                                                            600 LIBERTY ROAD
TOP 30 LARGEST UNSECURED CREDITORS         TOBACCO TECHNOLOGY, INC.         ELDERSBURG MD 21784                                      aadams@tobaccotech.com                   First Class Mail and Email
                                                                            ATTN: ZHAO FUYAN
                                                                            NORTH NO 13 ROAD, BAN XANGHAI VILLA
                                                                            LUANG
TOP 30 LARGEST UNSECURED CREDITORS         TRUST TOBACCO INDUSTRY IMPORT    PRABANG 6000 LAOS                                        marketing_dpt@trustobacco.com            First Class Mail and Email
                                                                            ATTN: DAVID C. WEISS
                                                                            U.S. ATTORNEY'S OFFICE
UNITED STATES ATTORNEY FOR THE DISTRICT OF UNITED STATES ATTORNEY FOR THE   1313 N MARKET STREET
DELAWARE                                   DISTRICT OF DELAWARE             WILMINGTON DE 19801                                      usade.ecfbankruptcy@usdoj.gov            First Class Mail and Email
                                                                            ATTN: JOSHUA FELTMAN
                                                                            51 WEST 52ND STREET
WACHTELL LIPTON ROSEN & KATZ               WACHTELL LIPTON ROSEN & KATZ     NEW YORK NY 10019                                        jafeltman@WLRK.com                       First Class Mail and Email
                                                                            Attn: Joshua A. Feltman, Angela K. Herring,              JAFeltman@wlrk.com
                                                                            Benjamin S. Arfa, Elyssa C. Eisenberg                    AKHerring@wlrk.com
                                                                            51 West 52nd Street                                      BSArfa@wlrk.com
COUNSEL TO AD HOC CROSSHOLDER GROUP        WACHTELL, LIPTON, ROSEN & KATZ   New York NY 10019                                        ECEisenberg@wlrk.com                     First Class Mail and Email

                                                                                        ATTN: SCOTT GREISSMAN AND ANDREW ZATZ
                                                                                        1221 AVENUE OF THE AMERICAS
WHITE & CASE LLP                                      WHITE & CASE LLP                  NEW YORK NY 10020                            azatz@whitecase.com                      First Class Mail and Email
                                                                                        ATTN: BOB KALBFELL
                                                      WILLIS TOWERS WATSON NORTHEAST,   200 LIBERTY STREET
TOP 30 LARGEST UNSECURED CREDITORS                    INC.                              NEW YORK NY 10281                            robert.kalbfell@WillisTowersWatson.com   First Class Mail and Email




      In re Pyxus International, Inc., et al. (LSS)
      Case No. 20-11570                                                                             Page 9 of 10
                                                                       Case 20-11570-LSS     Doc 160     Filed 07/13/20   Page 13 of 15


                                                                                                   Exhibit A
                                                                                            Core/2002 Service List
                                                                                           Served as set forth below


                 DESCRIPTION                                          NAME                                ADDRESS                                      EMAIL      METHOD OF SERVICE
                                                                                      ONE M&T PLAZA
WILMINGTON TRUST                                      WILMINGTON TRUST                BUFFALO NY 14240                                                           First Class Mail
                                                                                      ATTN: PETER FINKEL
                                                                                      50 SOUTH SIXTH STREET
                                                                                      SUITE 1290
SECOND LIEN NOTES - TRUSTEE                           WILMINGTON TRUST, N.A.          MINNEAPOLIS MN 55402                        pfinkel@wilmingtontrust.com    First Class Mail and Email
                                                                                      CUSTOMER SERVICE
                                                                                      1800 HERRING AVE. E
TOP 30 LARGEST UNSECURED CREDITORS                    WILSON ENERGY                   WILSON NC 27893                             customerservice@wilsonnc.org   First Class Mail and Email
                                                                                      ATTN: PAULINE K. MORGAN, KARA HAMMOND
                                                                                      COYLE, ASHLEY E. JACOBS, ELIZABETH S.
                                                                                      JUSTISON                                    pmorgan@ycst.com
                                                                                      RODNEY SQUARE                               kcoyle@ycst.com
PROPOSED CO-COUNSEL TO DEBTORS AND                    YOUNG CONAWAY STARGATT &        1000 NORTH KING STREET                      ajacobs@ycst.com
DEBTORS-IN-POSSESSION                                 TAYLOR, LLP                     WILMINGTON DE 19801                         ejustison@ycst.com             Email




      In re Pyxus International, Inc., et al. (LSS)
      Case No. 20-11570                                                                          Page 10 of 10
Case 20-11570-LSS   Doc 160   Filed 07/13/20   Page 14 of 15




                       Exhibit B
                                                                      Case 20-11570-LSS         Doc 160      Filed 07/13/20   Page 15 of 15


                                                                                                      Exhibit B
                                                                                                Notice Party Service List
                                                                                               Served as set forth below
MMLID                         NAME                            ADDRESS 1                     ADDRESS 2                CITY        STATE      ZIP                  EMAIL                  METHOD OF SERVICE

                                                                                      Four Embarcadero Center
10812798 Pillsbury Winthrop Shaw Pittman LLP        Attn: Philip S. Warden, Partner   22nd Floor              San Francisco CA           94111-5998 philip.warden@pillsburylaw.com   First Class Mail and Email




    In re Pyxus International, Inc., et al. (LSS)
    Case No. 20-11570                                                                                 Page 1 of 1
